 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                               No. 2:19-CV-0313-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the Court to issue a

19   scheduling order so he may conduct discovery. See ECF No. 38. A review of the docket reflects

20   that the Court has not yet determined that the action is appropriate for service and no defendant

21   has answered. Therefore, issuance of scheduling order at this time would be premature. Plaintiff

22   motion is denied. When the case becomes at issue with the filing of an answer, the Court will

23   issue an order setting a schedule. That order will include instructions and deadlines for

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1   conducting discovery. The sufficiency of plaintiff’s second amended complaint will be addressed

 2   separately.

 3                 IT IS SO ORDERED.

 4

 5   Dated: March 31, 2020
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
